Exhibit 10.1

 

PROMISSORY NOTE

 

This Promissory Note (this “Note”) is made on 4/13/2020 by LiveXLive Media, Inc.
(together with its successors and assigns, “Borrower”) in favor of MidFirst Bank
(together with its successors and assigns, “Lender”).

 

PROMISE TO PAY. Borrower promises to pay to Lender, or order, in lawful money of
the United States of America, the principal amount of $ 1,993,500.00, together
with interest on the unpaid principal balance from 4/13/2020, calculated as
described in the “INTEREST CALCULATION METHOD” paragraph below using an interest
rate of one percent (1.000%), until paid in full. The interest rate may change
under the terms and conditions of the “INTEREST AFTER DEFAULT” section.

 

PAYMENT. No payment of principal or interest will be due until the first
Business Day of the seventh month after 4/13/2020 (the “First Payment Date”). On
the First Payment Date, and on each first Business Day from the First Payment
Date until the first Business Day of the 24th month after, Borrower shall pay
principal plus interest accrued under this Note in 18 monthly installments based
on an 18 month amortization schedule determined by Lender on the principal
balance of this Note owing on the First Payment Date with interest accruing as
set forth in this Note. In addition to any of the foregoing amounts, on the
first Business Day of the 24th month following, Borrower shall pay all then
accrued and unpaid Indebtedness.

 

Unless otherwise required by applicable law, payments will be applied as Lender
directs in its sole discretion. All payments must be made in U.S. dollars and
must be received by Lender at: Payment Processing Department, PO Box 76149,
Oklahoma City, OK 73147-2149. All payments must be received by Lender consistent
with any written payment instructions provided by Lender.

 

INTEREST CALCULATION METHOD. Interest on the Indebtedness is computed on a
30/360 basis; that is, by applying the ratio of the interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding. All interest payable
on the Indebtedness is computed using this method.

 

PRINCIPAL FORGIVENESS. Some, or all, of the principal of the Indebtedness may be
forgiven as permitted under Section 1106 (as such section is hereafter amended
and interpreted by the Small Business Administration) of the Coronavirus Aid,
Relief, and Economic Security Act (or the CARES Act) of 2020 (“Debt
Forgiveness”). Borrower, not Lender, is responsible for ensuring that Borrower
is eligible for Debt Forgiveness. Borrower shall, within 12 weeks after
4/13/2020, request Debt Forgiveness, to the extent Borrower is eligible for Debt
Forgiveness and provides Lender with all documentation Lender requires to
support Borrower’s request for Debt Forgiveness. Lender will, within 60 days
after Lender receives Borrower’s Debt Forgiveness request and all required
documentation for Debt Forgiveness (the “Debt Forgiveness Determination”),
confirm whether Borrower qualifies for Debt Forgiveness, but Lender will not be
liable to Borrower for Lender’s determination. Borrower waives any claim against
Lender related to Debt Forgiveness.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower’s making fewer payments. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note or the other Loan Documents, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
MidFirst Bank, P.O. Box 76149 Oklahoma City, OK 73147-2149.

 



 

 

 

LATE CHARGE AND DISHONORED ITEM FEE. If a payment is 10 days or more late, then
Borrower will be charged 5.00% of the unpaid portion of the regularly scheduled
payment. Borrower shall pay a fee to Lender of $25.00 if Borrower makes a
payment on the Indebtedness and the check or other payment order including any
preauthorized charge with which Borrower pays is later dishonored.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on the Indebtedness shall automatically increase by
6.00 percentage points. However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.

 

BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and promises to
Lender that:

 

Loan Purpose. The primary purpose of the Loan is business, and not personal,
family or household, or personal investment.

 

Existence and Good Standing. If Borrower is other than a natural person,
Borrower is duly formed, in existence and good standing in its jurisdiction of
formation, and is registered and in good standing in all other jurisdictions in
which it is required to register.

 

Authority. If Borrower is other than a natural person, Borrower is duly
authorized to enter into this Note and the Loan Documents. Borrower has duly
executed and delivered to Lender this Note and the Loan Documents. If Borrower
is other than a natural person, then the natural person, or persons, signing
this Note and the Loan Documents is, and was, and he or she also represents and
promises to Lender, that he or she is and was, duly authorized to execute and
deliver this Note and the Loan Documents to Lender.

 

No Conflict or Breach. Borrower’s execution and delivery of this Note and the
Loan Documents does not breach or conflict with any (a) if Borrower is other
than a natural person, of Borrower’s governing documents, or (b) contract,
agreement or other arrangement or obligation of Borrower.

 

Capacity. No natural person executing this Note and the Loan Documents, on
behalf of himself, herself or any entity, lacks capacity to contract by age,
mind or other form of diminished capacity.

 

SBA Payment Protection Program. Borrower knows and understands all terms of
Coronavirus Aid, Relief, and Economic Security Act (or the CARES Act) of 2020,
and all SBA rules and guidance regarding the Payment Protection Program, and has
not relied, and will not rely, on Lender or any of Lender’s shareholders,
directors, officers, agents, employees, or representatives in determining
whether Borrower is eligible for said Program or Debt Forgiveness. Borrower
acknowledges that the SBA has limited funds for said Program, and funds will be
disbursed on a first come, first serve basis by the SBA. Therefore, Borrower
holds Lender harmless from all claims related to Borrower’s loan not being
funded because the funding of said Program has been exhausted or expired.

 

DEFAULT. Each of the following constitutes an Event of Default under this Note:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the other
Loan Documents or to comply with or to perform any term, obligation, covenant or
condition contained in any other agreement between Lender and Borrower.

 



2

 

 

Default in Favor of Third Parties. Borrower defaults under any agreement with
any person that may materially affect any of Borrower’s property or ability to
perform his, her or its obligations under this Note or any of the Loan
Documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the Loan Documents
is false or misleading in any material respect, either now or at the time made
or furnished or becomes false or misleading at any time thereafter.

 

Insolvency; Existence. (1) Borrower dissolves (regardless of whether election to
continue is made; (2) any member or partner of Borrower withdraws from its
ownership in Borrower; (3) any interest-holder or shareholder of Borrower
owning, controlling or holding more than 25% of the shares (directly or
indirectly) or interests of Borrower sells his or her interest or shares in
Borrower; (4) Borrower’s existence is otherwise terminated; (5) Borrower (if a
natural person) or any member, partner or interest holder of Borrower dies; (6)
Borrower is or becomes insolvent; (7) a receiver is appointed for any part of
Borrower’s property or business; (8) Borrower makes any assignment for the
benefit of creditors; or (9) any proceeding under any bankruptcy or insolvency
laws is commenced by or against Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Note,
at any time thereafter, Lender may exercise any one or more of the following
rights and remedies:

 

Accelerate Indebtedness. Lender may declare the entire Indebtedness, including
any prepayment penalty which Borrower would be required to pay, immediately due
and payable, without notice of any kind to Borrower.

 

Election of Remedies. All of Lender’s rights and remedies, whether evidenced by
the Loan Documents or any other writing, at law or in equity, are cumulative and
may be exercised singularly or concurrently. Lender’s election to pursue any
remedy does not prevent Lender from pursuing any other remedy.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Note:

 

Amendments. The Loan Documents constitute the entire understanding and agreement
of the parties as to the matters set forth in the Loan Documents. All prior and
contemporaneous representations and discussions concerning such matters either
are included in the Loan Documents or do not constitute an aspect of the
agreement of the parties. Except as may be specifically set forth in this Note,
no conditions precedent or subsequent, of any kind whatsoever, exist with
respect to Borrower’s obligations under the Loan Documents. No alteration of or
amendment to the Loan Documents will be effective unless given in writing and
signed by the party or parties sought to be charged or bound by the alteration
or amendment.

 

Attorneys’ Fees; Expenses. Borrower agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of the Loan Documents.
Lender may hire or pay someone to help enforce the Loan Documents, and Borrower
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. All such costs
and expenses shall become a part of the Indebtedness and bear interest as set
forth above from the date incurred or paid by Lender to the date of repayment by
Borrower. All such costs and expenses will be payable on demand.

 



3

 

 

Caption Headings. Caption headings in this Note are for convenience purposes
only and are not to be used to interpret or define the provisions of this Note.

 

Re-execution or Replacement. The SBA has not yet mandated any form of, or
specific requirements for a, promissory note for the Paycheck Protection
Program. If Lender determines that the SBA has issued a form promissory note or
specific requirements that this Note does not contain, then within 10 days after
Lender’s written request, Borrower will execute a new form of promissory note
provided that none of the loan amount, interest rate or repayment terms of the
new promissory note is different from this Note.

 

Governing Law. The Loan Documents will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Oklahoma.

 

Notwithstanding the foregoing, if SBA becomes the holder of this Note, then this
Note and the Loan Documents will be interpreted and enforced under federal law,
including SBA regulations. Lender or SBA may use state or local procedures for
filing papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any federal immunity from
state or local control, penalty, tax, or liability. As to this Note and the Loan
Documents, Borrower may not claim or assert against SBA any local or state law
to deny any obligation, defeat any claim of SBA, or preempt federal law.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
the Loan Documents unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of the Loan Documents does not prejudice or constitute a waiver of Lender’s
right otherwise to demand strict compliance with that provision or any other
provision of the Loan Documents. No prior waiver by Lender, nor any course of
dealing between Lender and Borrower, will constitute a waiver of any of Lender’s
rights or of any of Borrower’s obligations as to any future transactions.
Whenever the consent of Lender is required under the Loan Documents, the
granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.

 

Notices. Any notice required to be given under the Loan Documents must be given
in writing, and will be effective when actually delivered, when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to, unless otherwise indicated in this Note or the Other Loan
Documents, Lender at: Business Express, 11001 N Rockwell Ave, Oklahoma City, OK
73162, and to Borrower at the address set forth below Borrower’s signature on
this Note. Any party may change its address for notices under the Loan Documents
by giving formal written notice to the other parties, specifying that the
purpose of the notice is to change the party’s address.

 

Severability. If a court of competent jurisdiction finds any provision of the
Loan Documents to be illegal, invalid, or unenforceable as to any circumstance,
that finding will not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
will be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it will be considered deleted
from the Loan Documents. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of the Loan Documents will not
affect the legality, validity or enforceability of any other provision of the
Loan Documents.

 



4

 

 

Successors and Assigns. Borrower may not (without Lender’s prior written
consent) assign to any party other than Lender any of its rights or obligations
under the Loan Documents. Subject to the foregoing, the Loan Documents are
binding upon and inure to the benefit of the parties, their successors and
assigns.

 

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Borrower in the Loan Documents survive the execution and
delivery of the Loan Documents, are continuing in nature, and will remain in
full force and effect until such time as the Indebtedness is paid in full.

 

Time is of the Essence. Time is of the essence in the performance of this Note.

 

Online Banking Access. Borrower requests that Lender add the loan made pursuant
to this Note (the “Loan Account”) to Borrower’s online banking profile, if any,
in (a) iManage Business Banking (“iMBB”) or (b) iManage Business Express
(“iMBX”; each of iMBB and iMBX is a “System”). If Borrower is not an
administrator of Borrower’s iMBB profile, then Lender will grant Loan Account
access only to Borrower’s iMBB profile administrator. The administrator may
grant Borrower and other users access to the Loan Account on IMBB. The Loan
Account will be linked to Borrower’s other accounts in the System and may have
transfer capability. Borrower understands that all users of the System who have
access to the Loan Account may request loan advances through the System.
Borrower represents and warrants that Borrower has authority to link the Loan
Account with other accounts in Borrower’s System profile. Lender may remove the
Loan Account from Borrower’s System profile at any time and for any reason.

 

Indemnification of Lender. Borrower shall indemnify, defend (with Lender’s
selected counsel) and hold Lender harmless from all claims, suits, obligations,
damages, losses, costs and expenses (including, without limitation, Lender’s
attorneys’ fees), demands, liabilities, penalties, fines and forfeitures of any
nature whatsoever that may be asserted against Lender (or its officers,
directors, employees and agents) or that Lender (or its officers, directors,
employees and agents) may incur arising out of, relating to, or in any way
occasioned by (1) this Note, the System or any matter related to Debt
Forgiveness, or (2) the exercise of Lender’s rights and remedies under this Note
(including, without limitation, exercising any rights collaterally assigned to
Lender under this Note or any other Loan Documents).

 

Waive Jury. Borrower waives the right to a jury trial in any action, proceeding,
or counterclaim brought by any party under the Loan Documents.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Note. Unless specifically stated to the contrary, all
references to dollar amounts shall mean amounts in lawful money of the United
States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Note shall have the meanings
attributed to such terms in the Uniform Commercial Code:

 

Application. The words “Application” mean the Paycheck Protection Program
Borrower Application Form (SBA Form 2483) that Borrower completed and submitted
to Lender when applying for the Loan.

 



5

 

 

Business Day. The words “Business Day” mean each day of the week which is not a
Saturday, Sunday or a holiday recognized and observed by the Board of Governors
of the Federal Reserve System.

 

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by this
Note and the other Loan Documents, including all principal and interest together
with all other indebtedness and costs and expenses for which Borrower is
responsible under the Loan Documents.

 

Lender. The word “Lender” means MidFirst Bank, its successors and assigns, and
the SBA.

 

The word “Loan” means the loan Lender extends to Borrower in the principal
amount of $1,993,500.00 pursuant to this Note.

 

Loan Documents. The words “Loan Documents” mean this Note, the Application, and
all other instruments evidencing, guarantying, securing, governing or relating
to the Loan, and all amendments, modifications, renewals, substitutions and
replacements of any of the foregoing Loan Documents.

 

SBA. The word “SBA” means the Small Business Administration, an Agency of the
United States of America.

 

BORROWER HAS READ AND UNDERSTOOD ALL PROVISIONS OF THIS NOTE, AND AGREES TO THIS
NOTE’S TERMS. BORROWER HAS HAD THE OPPORTUNITY TO HAVE THIS NOTE EVIEWED BY
LEGAL COUNSEL OF BORROWER’S CHOSING. THIS NOTE IS DATED 4/13/2020 .

 

BY SIGNING THIS NOTE EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS NOTE AND
THE OTHER LOAN DOCUMENTS REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B)
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.

  

  BORROWER:       LiveXLive Media, Inc.       By: /s/ Robert Ellin     Robert
Ellin, CEO and Chairman

 

  Address:  LiveXLive Media, Inc.     9200 Sunset Blvd, Suite 1201     West
Hollywood, CA 90069

 

 

6

 



